This suit was filed by appellee against appellant under allegations that appellant and C. A. Bartels were copartners and doing business under the trade-name of Now Manufacturing Company, and based its suit upon an account for merchandise sold by it to said company. Appellee recovered judgment on a trial before the court without a jury.
Appellant assigns error to the court's failure to file findings of facts and conclusions of law, request that such findings and conclusions be filed having been made by appellant. Appellee confesses error in the matter complained of.
  The assignment is sustained, and the case is reversed and remanded. *Page 1163